DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Interview Summary
The Examiner attempted to reach Applicant's Representatives multiple times during the week of 03 October 2022 in order to propose an Examiner's Amendment to place the application into condition for allowance, but was ultimately unsuccessful.
 	 
Response to Arguments
Applicant's arguments have been fully considered but they are either moot due to the new prior art reference presented in this Office Action or they are not persuasive.
Applicant argues "Displaying the same data on both the source and the target does not equal displaying source generated display data on the target.  The Examiner is required to give effect to this feature and is not permitted to reduce the claim to a gist." (Remarks, pg. 10).  The referenced line of reasoning provided by the Examiner in the Advisory Action dated 06 April 2022 was merely a response to Applicant's previous arguments, and was not directed to any particular claim language.  Thus, the Examiner did not reduce the claim language to a "gist."  Regardless, the new reference presented in this Office Action renders that individual discussion moot.
Applicant disputes Examiner's assertion that the display data of Daniels displayed on the target device is generated by the source immersive system: "Fig. 2A of Daniels clearly states that Daniels collects only location (sensor) data or virtual (AR) data from the source and not display data" (Remarks, pg. 10).  The Examiner respectfully disagrees.  First, Daniels discloses that the source immersive system can be a mobile phone: "Some of these people can be on-site and view the AR content placed in the location using the augmented live view of their mobile devices such as mobile phones" (para. 9).  An "augmented live view" of a mobile phone means that the phone camera captures a live view of the surroundings and displays the live view on the display screen: "The augmented reality view of the on-site devices includes AR content overlaid on top of a live image feed from the device's camera" (para. 60).  Thus, the image data captured by the source device camera are displayed on the source device display.  Second, Daniels discloses "This virtually recreated augmented reality [of the target/off-site device] can be as simple as images of the real-world location" (para. 9), meaning the image data captured and displayed on the source device are sent to the target device.  Further citations that support this assertion are: "sending, from the on-site device to the off-site device, the textural image data of the objects of the real-world location" (published claim 7); "the on-site device sends data, which could include the positions, geometry, and bitmap image data of the background objects of the real-world scene, to the off-site device" (para. 87); "The off-site digital device creates the ovAR off-site experience based on accurate or near-accurate geometry scans, textures, and images" (para. 12).
Applicant argues "Nowhere does Geisner process the display data generated at the source immersion to enhance the immersion on the target system" (Remarks, pg. 12).  The Examiner respectfully disagrees, but in order to move prosecution forward, and in light of the claim amendments, the Examiner incorporates a newly found prior art reference which more clearly teaches the disputed "enhance the immersion" limitations, rendering these arguments moot.
Any remaining arguments are considered moot based on the foregoing discussion or based on the new prior art reference presented in this Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites "display data corresponding to independent non-dimensional images of a structure of a viewing system," but based on the Examiner's understanding of the intended meaning of the claim, the Examiner recommends "display data corresponding to that are independent of a structure of a viewing system."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The parentheses in claim 1 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  To overcome this rejection, the Examiner recommends the following amendment: "said operating data further comprising observation conditions including an observation position and facing direction of a head of a user 
Claim 6 recites "the partial processing of display data" in lines 1-2, which lacks proper antecedent basis.  The parent claim 1 recites the processing of display data, but does not disclose the "partial" processing of display data, therefore it is unclear what feature/limitation is being referenced.  Appropriate correction is required.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Spherical mapping is known in general.  However, in light of the amendments narrowing the scope of independent claim 1, and due to the specificity of the spherical mapping limitations in claim 7, the known prior art no longer renders obvious the full scope of claim 7 including the limitations of parent claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-13, 16-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 2016/0133230; hereinafter "Daniels") in view of Sharon et al. (US 2011/0292161; hereinafter "Sharon"), and further in view of Geisner et al. (US 2013/0083173; hereinafter "Geisner").
Regarding claim 1, Daniels discloses A device for sharing an immersion in a virtual environment ("shared augmented reality experience," abstract), comprising: a source immersive system comprising a source display system, said source immersive system delivering operating data for a visual representation of the virtual environment, said operating data comprising display data generated at said source immersive system and corresponding to images of said visual representation displayed on the source display system of said source immersive system ("Some of these people can be on-site and view the AR content placed in the location using the augmented live view of their mobile devices such as mobile phones," para. 9; "the on-site device can scan the geometry and positions of the elements of the real-world location in real time, and transmit the changes in the textures or geometry," para. 90; "capturing environmental data including but not limited to live video of the real-world location, live geometry and exiting texture information, by the on-site device," published claim 6) and said operating data further comprising data based on an observation position and facing direction of a head of a user (observation conditions) under which the visual representation of the virtual environment was generated ("The on-site devices A1 to AN create augmented reality versions of the real-world location based on the live views of the location they capture. The point of view of the real-world location can be different for the on-site devices A1 to AN," para. 51; note that a "point of view of the real-world location" includes a position and direction); at least one target immersive system, comprising a digital processing system delivering images to at least one display system of said target immersive system ("The off-site devices B1 to BM have an off-site virtual augmented reality application which places and simulates a virtual representation of the real-world scene," para. 52); said device being characterised in that it comprises: means for transmitting the operating data delivered by the source immersive system to the at least one target immersive system ("the MDD [mobile digital device, i.e. on-site device] sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs [off-site digital devices]," para. 38); means for converting the display data generated at said source immersive system, representative of images of the visual representation of the virtual environment delivered by the source immersive system associated with data on the observation conditions, in order to build images displayed in the at least one display system of the target immersive system ("The off-site digital device creates the ovAR off-site experience based on accurate or near-accurate geometry scans, textures, and images," para. 12; "all off-site digital devices display augmented reality content on top of a representation of the real world, which is constructed from several sources, including geometry and texture scans," para. 62), such that the set of images displayed by said at least one display system of said target immersive system is the result of processing operations that enhance the immersion on said target immersive system in the display data upon passage from the observation conditions transmitted by the source immersive system to effective observation conditions in the at least one display system of said target immersive system ("The point of view from which [the off-set devices] see the simulated real-world scene can be different for each of the off-site devices B1 to BM, as the users off-site devices B1 to BM can choose their own point of view … The user of the off-site device can choose any other point of view they wish, e.g., based on an object in the augmented reality scene, or an arbitrary point in space," para. 52; "improve the off-site VR experience … by increasing the precision of the representation of the real world scene as it is used for the creation and placement of the AR content … by enhancing the translation/positional accuracy," para. 73); and the display data conversion effects reconstructing a virtual source environment, which is a virtual reconstruction of the physical environment of the source display system ("Off-site users … can still experience the AR event by viewing the scene, within a virtual simulated recreation of the environment or location," para. 10), and forcing an observation point of an observer in the at least one display system of the target immersive system to take a coincident position in the virtual source environment as an observation point of a user in the source display system ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," published claim 13).
Daniels does not disclose said enhancement of the immersion including compensation of visual deformations resulting from one of processing of the source immersive system generated display data on different display systems and/or according to different observation conditions.
In the same art of visual communication systems, Sharon teaches enhancing an immersion on a target display system, said enhancement of the immersion including compensation of visual deformations resulting from one of processing of the source immersive system generated display data on different display systems and/or according to different observation conditions ("When the configuration of two communicating systems is different, it is possible for either the transmitter or the receiver to perform adaptation. For example, if a system is designed to transmit video that is supposed to be shown in three display monitors that are on the same plane, whereas a particular receiving room has its display monitors in an arc configuration, the sender or receiver could perform perspective correction operation on the video signals," para. 85).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sharon to Daniels.  The motivation would have been to improve the appearance of the target display.
The combination of Daniels and Sharon does not disclose forcing the observation point of the target observer to match an observation point of the source observer while allowing the observer in the at least one display system of the target immersive system to choose a different observation orientation.
In the same art of sharing a mixed-reality immersive experience between users, Geisner teaches forcing an observation point of an observer in the at least one display system of the target immersive system to take a coincident position in the virtual source environment as an observation point of a user in the source display ("providing a virtual spectator experience of an event including displaying 3D virtual data for a user selected viewing position," para. 116; "a viewing position may be selected … [associated] with a movable object with an image capture device attached. Some examples of such viewing positions are a viewing position of a spectator of the event at the location where the event is occurring," para. 118) while allowing the observer in the at least one display system of the target immersive system to choose a different observation orientation ("the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position … the virtual spectator application selects 3D virtual data as current 3D virtual data for display based on the head position and orientation," para. 116).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Geisner to the combination of Daniels and Sharon.  The motivation would have been to give users more viewing options and flexibility.
Regarding claim 3, the combination of Daniels, Sharon, and Geisner renders obvious wherein the conversion of the display data comprises a reconstruction of a 3D virtual representation of the source display system of the physical environment of the source display system, a position of the observation point of the observer in the at least one display system of the target system being forced, for the conversion of the display data, to take the same position in said 3D virtual representation of said source display system as the position of observation of the user in the source display system ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," Daniels, published claim 13).
Regarding claim 4, the combination of Daniels, Sharon, and Geisner renders obvious wherein the source immersive system comprises a measuring system for measuring, in real time, the direction of observation, and/or the position of observation, in the source display system of the source immersive system, of the user that would be immersed in the virtual environment of said source immersive system ("the MDD acquires real-world positioning data," Daniels, para. 36), and the at least one target immersive system comprises a measuring system for measuring the direction of observation, respectively and/or the position of observation, in the at least one display system of said target immersive system, of the observer that would be immersed in the virtual environment displayed on said target immersive system ("an off-site user … can either select a geographic location, or stay at the default geographic location chosen for them," Daniels, para. 53; "the OSDD creates a simulated, virtual background based on the site specific data and GPS coordinates," Daniels, para. 39; "off-site devices that are viewing a location near the newly created AR content," Daniels, para. 62).
Regarding claim 5, the combination of Daniels, Sharon, and Geisner renders obvious wherein the conversion of the display data originating from the source immersive system as a function of the position data and/or orientation of said system allows the content of the virtual environment visible through the source display system of the source immersive system to be positioned in the virtual environment of the target immersive system in a stabilised manner ("improve the off-site VR experience … by increasing the precision of the representation of the real world scene as it is used for the creation and placement of the AR content … by enhancing the translation/positional accuracy," Daniels, para. 73).
Regarding claim 9, the combination of Daniels, Sharon, and Geisner renders obvious wherein the source immersive system comprises equipment for acquiring a signal carrying display data, generated by the source immersive system ("a live image feed from the [on-site] device's camera," Daniels, para. 60), and which transmits, in a digital data format, said display data corresponding to the signal acquired, directly or indirectly, to the at least one target immersive system ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38).
Regarding claim 10, the combination of Daniels, Sharon, and Geisner renders obvious wherein the source immersive system comprises software, executed on a digital processing system, for acquiring content of the display data of said source immersive system, after the display data has been computed ("a live image feed from the [on-site] device's camera," Daniels, para. 60), and which transmits, in a digital data format, said content of the display data acquired, directly or indirectly, to the at least one target immersive system ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38).
Regarding claim 11, the combination of Daniels, Sharon, and Geisner renders obvious a data recording system configured to record the operating data generated by the source immersive system and for transmitting said operating data to at least one target immersive system in delayed time ("Both off-site and on-site users can see the event or animation live or replayed at a later time," Daniels, para. 110).
Regarding claim 12, the combination of Daniels, Sharon, and Geisner renders obvious wherein: the source immersive system further comprises image processing software and a source display system ("mobile devices such as mobile phones or optical head-mounted displays," Daniels, para. 9; "The on-site and off-site devices can be, e.g., heads-up display devices," Daniels, para. 89); at least one target immersive system further comprises software for image synthesis and for generating a visual representation of a virtual environment in the form of images displayed on one or more screens of the at least one display system of said target immersive system, and comprises equipment and/or software for acquiring the display data corresponding to the images displayed on the at least one display system of said target immersive system ("The user of the off-site device can choose any other point of view they wish, e.g., … an arbitrary point in space," Daniels, para. 52; "This virtually recreated augmented reality can be as simple as images of the real-world location, or as complicated as textured three-dimensional geometry," Daniels, para. 9), such that each of said immersive systems can alternate between being a source immersive system and a target system ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 13, the combination of Daniels, Sharon, and Geisner renders obvious wherein a display system and a digital processing system of at least one target immersive system and/or of the source immersive system are associated with interaction means configured such that they modify, via the display system and/or the processing system of the given target immersive system or source immersive system, the content and/or the behaviour of the images displayed by the display system of said source immersive system or of the given target immersive system ("A user can interact with the augmented reality event using a digital device and consequently change the AR event. Such a change can include, e.g., creating, editing, or deleting a piece of AR content," Daniels, para. 14).
Regarding claim 16, the combination of Daniels, Sharon, and Geisner renders obvious wherein the interaction means of at least one target immersive system are moreover configured for pointer use and/or for the annotation of the images displayed by the display system of said target immersive system ("creating, editing, or deleting a piece of AR content," Daniels, para. 14; "the OSDD alters the AR content based on the user instructions received from the user interface," Daniels, para. 41; "vector created `air drawings` can power animations and time/space related motion events of any scale or speed, again to be predictably shared off and on site," Daniels, para. 85).
Regarding claim 17, the combination of Daniels, Sharon, and Geisner renders obvious wherein data characterising the pointing operations or annotations formed on images of the target immersive system are transmitted via transmission means to the source immersive system and/or to at least one other connected immersive system ("the OSDD sends the altered AR content to the other users," Daniels, para. 41).
Regarding claim 18, the combination of Daniels, Sharon, and Geisner renders obvious wherein the interaction means comprise one or more touch-sensitive surfaces or surfaces that are sensitive to the presence of a hand or finger, and/or one or more pointers ("almost any input, (for example … pointers …) can be used to create on-site AR Vectors," Daniels, para. 117).
Regarding claim 19, the combination of Daniels, Sharon, and Geisner renders obvious wherein the source display system of the source immersive system, and the at least one display system of the at least one target immersive system, each belong to one of the categories implementing flat screens and/or curved screens from the group: multi-sided display systems; virtual reality, augmented reality or mixed viewing headsets; multi-screen display systems; screens; screens carried by a user or observer ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 20, the combination of Daniels, Sharon, and Geisner renders obvious wherein at least one target immersive system is situated in a location that is remote from the source immersive system, the physical separation of the two systems being such that the user of said source immersive system and the observer of said target immersive system are not capable of communicating with one another without using technical communication means ("Off-site users, who are not at or near the physical location," Daniels, para. 10).
Regarding claim 21, the combination of Daniels, Sharon, and Geisner renders obvious wherein at least one target immersive system is situated in the vicinity of the source immersive system, the physical separation being such that the user of said source immersive system and the observer of said target immersive system can communicate directly with one another without any physical barrier ("users … who choose to view the location virtually instead of physically," Daniels, para. 10).
Regarding claim 22, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 23, the combination of Daniels, Sharon, and Geisner renders obvious wherein each image point of an image converted in the conversion step for display by the display system of the target immersive system, is determined as a function of at least one effective observation point in the display system of the target immersive system in order to preserve, to within a constant proportionality factor for the entire image at a given moment in time, a same relative direction of observation relative to any other image point of said converted image, observed from said effective observation point, as the relative direction between said image points in the display data of the visual representation of the virtual environment generated in the generation step, delivered by a source immersive system and comprising the image data and the data on the observation conditions associated with said image data ("the virtual augmented reality representation of the off-site device follows the point of view of the on-site device," Daniels, published claim 13; "The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89; when the on-site and off-site devices are identical AR/VR devices and have an identical point of view, it is clear that the a relative direction of observation of image points would be preserved between the on-site and off-site displays).
Regarding claim 24, the combination of Daniels, Sharon, and Geisner renders obvious wherein the generating step for generating the display data of the representation of the virtual environment is carried out on a source immersive system, which source immersive system is: an image generation system for a virtual display, a system for broadcasting a stream of real or virtual images generated in real time or recorded, or an immersive system in which a user is immersed ("The on-site and off-site devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene," Daniels, para. 89).
Regarding claim 25, the combination of Daniels, Sharon, and Geisner renders obvious wherein the conversion step comprises a reconstruction of a 3D virtual representation of the source display system of a physical environment of a source display system of the source immersive system ("Off-site users … can still experience the AR event by viewing the scene, within a virtual simulated recreation of the environment or location," Daniels, para. 10).
Regarding claim 26, the combination of Daniels, Sharon, and Geisner renders obvious wherein the conversion step for converting display data is carried out entirely on the target immersive system after a step of transmitting the display data of the representation of the virtual environment to said target immersive system, said data having been generated in the generation step ("The user of the off-site device can choose any other point of view they wish," Daniels, para. 52; since the target system can generate any point of view, this work would be done on the target system).
Regarding claim 27, the combination of Daniels, Sharon, and Geisner renders obvious wherein the generation step comprises a display data partial conversion step, before a step of transmitting the partially converted display data to the target immersive system, in which partial conversion step the display data is converted without being dependent on variable data of the display conditions in the target immersive system ("the user of the on-site device creates and tethers AR content to the newly created trackable object and uploads the AR content and the trackable object data to the server system," Daniels, para. 60).
Regarding claim 30, the combination of Daniels, Sharon, and Geisner renders obvious an initialisation step in which the target immersive system initialises data on conditions under which the display data is generated during the generation step ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38).
The combination of Daniels and Geisner does not disclose using a register to store the data.
The Examiner previously took Official Notice that both the concept and the advantages of using a register to store data were well known and expected in the art.  Since Applicant did not traverse the Official Notice, it is now taken to be Applicant's Admitted Prior Art.  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a register in the combination of Daniels and Geisner to store data in order to increase efficiency because registers are one of the fastest types of memory accessible to a processor.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniels, Sharon, and Geisner, and further in view of Dachsbacher (US 2016/0005209).
Regarding claim 6, the combination of Daniels, Sharon, and Geisner renders obvious wherein software for the partial processing of display data is executed on a digital processing system of the source immersive system, or on an ancillary computer connected to a network via which data is transmitted between the source immersive system and the at least one target immersive system, said software converting the display data delivered by said source immersive system, representative of images of the visual representation of the virtual environment of said source immersive system, into display data corresponding to independent images of a structure of a viewing system that is to display the images, said display data corresponding to images being transmitted to the at least one target immersive system ("the MDD sends on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs," Daniels, para. 38; "environmental data including but not limited to live video of the real-world location," Daniels, published claim 6).
The combination of Daniels and Geisner does not disclose the images being non-dimensional images.
In the same art of viewing a 3D virtual scene, Dachsbacher teaches converting display data into non-dimensional images ("The virtual observer description has at least a set of location parameters specifying the location of the virtual observer … Virtual observers in specialized applications may include an omnidirectional rendering into a so-called environment map (using projection schemes such as, e.g., latitude-longitude, sphere mapping, paraboloid mapping, etc.)" para. 40).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the techniques of Dachsbacher to the combination of Daniels, Sharon, and Geisner.  The motivation would have been to generate "a realistic picture, image or video" and "to achieve consistency and generality" (Dachsbacher, para. 10).
Regarding claim 8, the combination of Daniels, Sharon, Geisner, and Dachsbacher renders obvious wherein the display data processing software for building images displayed by the at least one display system of the at least one target immersive system is executed on computing means of said target immersive system (as disclosed throughout Daniels, display data processing software executes on both the source and target systems, e.g. a target system executes display data processing software when generating an arbitrary viewpoint).

Claims 14, 15, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniels, Sharon, and Geisner, and further in view of Lee et al. (US 2016/0212370; hereinafter "Lee").
Regarding claim 14, the combination of Daniels, Sharon, and Geisner does not disclose wherein the interaction means comprise a freeze command for selectively activating and deactivating the freezing of all or part of the display data and/or of the observation conditions used to generate the images to be displayed by the display system of the source immersive system and/or of the target immersive system.
In the same art of shared augmented reality, Lee teaches wherein the interaction means comprise a freeze command for selectively activating and deactivating the freezing of all or part of the display data and/or of the observation conditions used to generate the images to be displayed by the display system of the source immersive system and/or of the target immersive system ("a video stream is received by one user device which is from another user device. The another user device permits annotation of at least one video image of the video stream and sends information to the one user device which is able to view the annotations," para. 32; "the user may pause the video stream," para. 69).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lee to the combination of Daniels, Sharon, and Geisner.  The motivation would have been to allow more accurate annotations because applying annotations or adding AR objects to a moving image would cause positional errors.
Regarding claim 15, the combination of Daniels, Sharon, Geisner, and Lee renders obvious wherein the interaction means of the target immersive system comprise a freeze command for freezing a subset of observation conditions in the display system of the source immersive system and/or in the display system of the target immersive system ("the user may pause the video stream," Lee, para. 69; see claim 14 for motivation to combine).
Regarding claim 28, the combination of Daniels, Sharon, and Geisner does not disclose wherein the conversion step comprises a freezing step for freezing the display data of the representation of the virtual environment or for freezing the observation conditions, generated during the generation step.
In the same art of shared augmented reality, Lee teaches a freezing step for freezing the display data of the representation of the virtual environment or for freezing the observation conditions, generated during the generation step ("a video stream is received by one user device which is from another user device. The another user device permits annotation of at least one video image of the video stream and sends information to the one user device which is able to view the annotations," para. 32; "the user may pause the video stream," para. 69).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lee to the combination of Daniels, Sharon, and Geisner.  The motivation would have been to allow more accurate annotations because applying annotations or adding AR objects to a moving image would cause positional errors.
Regarding claim 29, the combination of Daniels, Sharon, Geisner, and Lee renders obvious wherein the data of the observation conditions in the display system of the target immersive system continue to be taken into account during the display data freezing or observation conditions freezing step ("both of the paused view and the live video stream are displayed at the same time and the user is able to switch or toggle between the views," Lee, para. 77; see claim 28 for motivation to combine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611